Citation Nr: 0425016	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  99-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
December 1975.  

This matter arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
disability of the right foot and ankle.  The veteran was 
afforded a personal hearing before a RO Hearing Officer in 
October 1999.  He was also given the opportunity to present 
testimony before the undersigned veterans law judge at a 
videoconference hearing held in November 2000.  Copies of the 
transcripts from those hearings are associated with the 
claims folder.

The Board remanded the matter in January 2001 and July 2003 
to cure certain due process defects.  The matter was returned 
to the Board in July 2004 for final appellate consideration.


FINDING OF FACT

The veteran's complaints of pain and loss of range of motion 
of the right foot and ankle are symptoms of his service-
connected soft tissue tumor of the right lower leg and non-
service-connected residuals of a cerebrovascular accident; 
there is no showing of a separate right foot or ankle 
disability related to service.


CONCLUSION OF LAW

A disability of the right foot and ankle was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

By a letter dated in March 2001, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 1999 rating decision, August 1999 statement of the 
case (SOC), July 2000 supplemental statement of the case 
(SSOC), June 2002 SSOC, and April 2003 SSOC collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  The August 
2003 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

The medical records have been obtained from the Mobile VA 
Outpatient Center (VAOC) and Biloxi VA Medical Center (VAMC).   
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  VA 
examinations were conducted in May 1999 and April 2003.  The 
Board engaged in its own internal development of the appeal 
and the veteran was apprised of this development in the 
August 2003 SSOC.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that he currently suffers from 
disability of the right foot and ankle.  He asserts that the 
pain, weakness, loss of range of motion, and marked clonus 
that he currently experiences in his right foot and ankle had 
its onset during his active military service.  He says he has 
had pain and swelling of the right foot and ankle since 
service discharge.  He believes this disability is unrelated 
to the post-service strokes that he has suffered.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).
Service medical records show that the veteran was seen in 
July 1974 for complaints of pain on the underneath of his 
right foot.  A physical examination revealed a couple of 
blisters that had had their skin torn off.  The impression 
was a bruised foot.  The veteran was seen for complaints of a 
painful callus of the right foot in December 1974.  In 
February 1975, the veteran was examined for complaints of 
swelling of the right calf.  The initial impression was 
possible varicose veins.  He was seen for similar complaints 
in November 1975 when he again complained of swelling, 
tightness, and tenderness of the lateral distal right leg.  
He said prolonged standing or running exacerbated the 
swelling.  There was a 1.5 to 2cm area of swelling with 
tenderness.  The impression was varicosity versus herniated 
muscle.  A herniated muscle was the eventual final diagnosis.  
The veteran was also seen in November 1975 and December 1975 
for complaints of pain and swelling of the right ankle.  No 
diagnosis was rendered.

As part of a claim for service connection for right leg 
disability, the veteran was afforded a VA examination in 
April 1980.  The veins on the veteran's legs were normal.  He 
did not have varicose veins.  He was able to walk on heels 
and toes without any hesitation.  Knee and ankle jerks were 
normal.  The veteran had a full range of motion of the knees.  
He had 20 degrees dorsiflexion and 45 degrees plantar flexion 
of both ankles without pain.  On examination of the lateral 
right leg just above the ankle, there was a soft tissue tumor 
mass.  It felt like either a lipoma or other soft tissue mass 
and was immediately under the skin.  The diagnosis was soft 
tissue tumor, lateral aspect, right leg, small.  No other 
disability of the right foot or ankle was reported.

Service connection for a soft tissue tumor of the right lower 
leg was granted in September 1980.  A non-compensable 
disability evaluation was assigned.  

Medical evidence considered in this appeal includes treatment 
records from the Biloxi VAMC and the Mobile VAOC.  Dated 
between March 1999 and December 2002, those records document 
the veteran's treatment for several health problems but 
primarily the residuals of multiple cerebrovascular 
accidents.  The veteran was seen in March 1999 for complaints 
of weakness and numbness of the right lower extremity.  Pain 
and swelling of the right leg were also noted.  He reported 
that he had had a stroke in February 1999.  Subsequent 
records refer to the veteran as having a right leg palsy 
secondary to a cerebrovascular accident.  Following a 
consultation with physical therapy clinic in July 1999, the 
veteran was diagnosed as having residual right hemiplegia.  
The veteran's symptoms were noted to have had their onset 
following a February 1999 cerebrovascular accident.  

The veteran suffered another cerebrovascular accident in June 
2000.  A September 1999 treatment report noted that the 
veteran's complaints consisted of pain in the right leg below 
the knee, constant right foot pain with some swelling, and 
weakness of the right lower extremity.  All these symptoms 
were attributed to the veteran's multiple cerebrovascular 
accidents.  

A March 2002 treatment note indicated that the veteran had a 
history of lateral right leg pain beginning in 1974 in 
addition to his cerebrovascular accidents.  Ankle reflexes 
were plus 4 and knee reflexes were normal.  Ambulation 
revealed bilateral foot drop and late heel walk corrected 
with braces.  The impression, in pertinent part, was status 
post cerebrovascular accident and leg pain.

A VA orthopedic examination was conducted in May 1999.  The 
veteran's in-service history of having right leg pain and 
post-service history of suffering a stroke was discussed.  He 
was noted to have a focal area of soft tissue swelling over 
the lateral aspect of the right lower leg, which was a 
possible lipoma.  There was slight tenderness to the area.  
The veteran also had weakness of the ankle and foot flexors 
and extensors with marked clonus noted with movement of the 
foot and ankle.  The impression was service-connected soft 
tissue tumor of the right lower extremity - possible lipoma 
and right lower extremity weakness and clonus secondary to 
history of a recent stroke.  The examiner opined that he did 
not think that the veteran's right foot and ankle problem 
were in any way related to the soft tissue mass.  He said the 
veteran's most significant problem was the weakness of the 
right lower extremity with the associated clonus due to a 
recent stroke.  The examiner noted that the veteran's claims 
file was not available for review.

The veteran was afforded another orthopedic examination in 
April 2003.  The veteran complained of pain in the area of 
the soft tissue mass of the right lower leg.  He said the 
pain radiated up his leg about one-half way.  The pain also 
radiated distally down to the lateral aspect of the ankle and 
onto the plantar aspect of the right foot.  He stated that 
weight bearing was painful.  He indicated that he used a cane 
for ambulation in addition to wearing double upright short 
leg walking braces. A review of the veteran's clinical record 
and a physical examination.  The impression was service-
connected soft tissue tumor of the right lower extremity - 
possible lipoma and right lower extremity weakness and clonus 
secondary to history of a recent stroke.  

The examiner, who was the same physician who had examined the 
veteran in May 1999, indicated that his opinion on the nature 
and etiology of the veteran's condition was unchanged.  He 
stated that the weakness of the right lower extremity was a 
residuals of the stroke. There was only a trace clonus.   The 
examiner said the limitation of motion of the veteran's right 
ankle was the likely residual of his cerebrovascular 
accident.  Providing the veteran the benefit of the doubt, 
the examiner indicated that the veteran's complaints of pain 
of the lower half of the right lower extremity, which 
radiated to the ankle, could be referred to the soft tissue 
mass.  Other than the tenderness to palpation directly over 
the mass, the examiner believed that the other objective 
findings currently present, such as limitation of motion of 
the ankle, was related to the residuals of the stroke.  He 
opined that the veteran did not have any disability of the 
right ankle and/or foot other than the disability for which 
is service-connected (soft tissue tumor of the right lower 
leg) and the hemiplegia for which the veteran is not service-
connected.  The examiner reviewed the claims folder prior to 
rendering his opinion.  

The record contains some findings of complaints of foot and 
ankle pain in service in addition to pain and swelling of the 
right lower leg.  However, other than the herniated muscle 
that the veteran is receiving service-connected benefits for, 
there is no evidence showing a diagnosis of a disability of 
the right foot and/or ankle in service.  The veteran must 
therefore present medical evidence that establishes a medical 
nexus between his current right foot and ankle problems and 
his active service.  Such evidence has not been presented.  

As discussed above, the VA orthopedic examiner twice 
indicated that the disability the veteran experiences in his 
right foot and ankle, to include weakness, loss of range of 
motion, and trace clonus, is related to his non-service-
connected right lower extremity hemiplegia.  The pain in the 
lower half of the veteran's right lower extremity has been 
attributed to the soft tissue tumor.  The veteran is already 
receiving compensation for pain/tenderness resulting from the 
tumor.  The examiner opined that the veteran did not have any 
disability of the right foot and ankle other than his 
service-connected soft tissue tumor of the right lower leg 
and non-service-connected hemiplegia.  In other words, there 
is no competent medical evidence establishing an etiological 
relationship between the veteran's current right foot and 
ankle complaints and his military service.   

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for right foot and ankle 
disability, and that, therefore, the provisions of § 5107(b) 
are not applicable.


ORDER

Entitlement to service connection for a right foot and ankle 
disability is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



